                                                                                     United States Bankruptcy Court
                                                                                    District of Minnesota, Minneapolis
                                                                                                  Division
                                                                                            CHAPTER13PLAN

 INRE:                                                                         Case No. 18-43338
                                                                                CHAPTER 13 PLAN [ x JModified
 Nerburn Thomas Gerard                                                         Dated: October 24, 2018
                                             Debtor(s)

In a joint case, debtor means debtors in this plan.

Part 1. NOTICE OF NON-STANDARD PLAN PROVISIONS, SECURED CLAIM LIMITATIONS,"AND LIEN OR
SECURITY INTEREST AVOIDANCE: Debtors must check the appropriate boxes below to state whether or not the plan
. I d es eac h 0 fth e tioIIowmg
mcu                           . I"tems:
1.1         A limit on the amount of a secured claim based on a valuation of the            [ ] Included         [X] Not included
            collateral for the claim, set out in Parts 9 or 17
                                                                                                           -
1.2         Avoidance ofa security interest or lien, set out in Part 17                     [ ] Included         [X] Not included

1.3         Nonstandard provisions, set out in Part 17                                      [X] Included         [ ] Not included

Part 2. DEBTOR'S PAYMENTS TO TRUSTEE-
2.1 As of the date of this plan, the debtor has paid the trustee $ 2,000.00 .
2.2 After the date of this plan, the debtor will pay the trustee$ varies 1 per month for 59 months, beginning in March (mo.) of2019
     (yr.) for a total of$ 56,700.00. The initial plan payment is due not later then 30 days after the order for relief.
2.3 The minimum plan length is [ X] 36 months or [ ] 60 months from the date of the initial plan payment unless all allowed
     claims are paid in a shorter time.
2.4 The debtor will also pay the trustee: 9000
2.5 The debtor will pay the trustee a total of$ 56,700.00 [line 2.1 + 2.2 + 2.4].
1 4 payments of $500.00 followed by 1 payment of $8,200.00 followed by 3 payments of $200.00 followed by 51 payments of

     $900.00

                                                                                                •
Part 3. PAYMENTS BY TRUSTEE - The trustee will pay from available funds only creditors for which proofs of claim have
been filed. The trustee may collect a fee ofup to 10% of plan payments, or$ 5,670.00, [line 2.5 x .10].
                                                                              _:_           .
Part 4. ADEQUATE PROTECTION PAYMENTS(§ 1326(~)(C)): Thei:rustee will promptly pay from available funds
                                                                                                                               l
                                                                                                                             •',·•'



adequate protection payments to creditors holding allowed claims secured by personal property, according to the following,§chedule,
beginning in month one (1 ).                                                                                             :·
                                                                                                                Number
                                                                                                    Monthly       of         TOTAL
 Creditor                                                                                           Payment    Payments   PAYMENTS
 None

TOTAL                                                                                                                                 0.00

Part 5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES (§ 365) The debtor assumes the following executoty
contracts or unexpired leases. Debfor will pay directly to creditors all payments that come due after the date the petition was filed.
Cure provisions, if any, are set forth in Part 8.
 Creditor                                                          Description ofProperty
                                                                          I
 None


Part 6. CLAIMS NOT IN DEFAULT - Payments on the following claims are current and the debtor will pay directly to the
creditors all payments that come due after the date the petition was filed. The creditors will retain liens, if any.
 Creditor                                                          Description ofproperty
 None


Part 7. HOME MORTGAGES IN DEFAULT(§§ 1322(b)(5) and 1322(e))-The trustee will cure payment defaults on the
following claims secured only by a security interest in real property that is the debtor's principal residence. The debtor will pay
directly to creditors all payments that come due after the date the petition was filed. The creditors will retain liens. All following
entries are estimates. The trustee will pay the actual amounts of default.
                                                                                                                Beginning       Number
                                                                             Amount of          Monthly            in              of            TOTAL
 Creditor                                                                      Default          Payment          Month#         Payments      PAYMENTS
 Arvest Central Mortgage                                                 33,575.00              633.49              1              53         33,575.00
 Reliant Loan Servicing LLC                                              11,949.00              225.45              1              53         11,949.00
TOTAL                                                                                                                                           45,524.00

Part 8. CLAIMS IN DEFAULT(§§ 1322 (b)(3) and (5) and 1322(e)) -The trustee will cure defaults on the following claims as
set forth below. The debtor will pay all payments that come due after the date the petition was filed. payments that come due after the
date the petition was filed. The creditors will retain liens, if any. All following entries are estimates, except for interest rate.
                                                                                                                Beginning        Number
                                                                Amount of      Int. rate         Monthly           ill             of            TOTAL
 Creditor                                                         Default       (if any)         Payment         Month#         Payments      PAYMENTS
 None

TOTAL                                                                                                                                                0.00

Part 9. SECURED CLAIMS SUBJECT TO MODIFICATION("CRAMDOWN") PURSUANT"TO § 506(§1325(a)(5))
(secured claim amount in plan this Part controls over any contrary amount except for secured claims of governmental units):
The trustee will pay, on account of the following allowed secured claims, the amount set forth in the "Total Payments" column
below. Unless otherwise specified in Part 17, the creditors will retain liens securing the allowed secured claims until the earlier of
the payment of the underlying debt determined under nonbankruptcy law, or the date of the debtor's discharge, and if this case is
dismissed or converted without completion of the plan, such liens shall also be retained by such holders to the extent recognize,d by
applicable nonbankruptcy law. Notwithstanding a creditor's proof of claim filed before or after confirmation, the amounts
listed in this Part as a creditor's secured claim bindsJhe creditor pursuant to 11 U.S.C. § 1327 and confirmation of the plan is
a determination of the creditor's allowed secured claim;-For secured claims of governmental units, unless otherwise ordered by
the court, the value of a secured claim listed in a proof of claim filed in accordance with FRBP 3012(c) controls over any contrary
amount.
                                                                                                                                     +
                                                                                                      X                           Adequate
                                                                     Beginning                    Number                         Protection
                                    Claim      Secured   Interest       in          Mo11thly        of                 Plan      from Part       TOTAL
 Creditor                          Amount        Claim      Rate      Month#        Payment      Paymen{s         pay11Jents              4   PAYMENTS
 None                                                                                                      '
TOTAL

Part 10. SECURED CLAIMS EXCLUDED FROM§ 506 AND NOI:siiUBJECT TO MODIFICATION ("CRAMD6N") (§
1325) (910 vehicles and other things of value)( allowed secureEMlaim controls over any contrary amount): The trustee will pay
in full the amount of the following allowed secured claims. All following entries are estimates, except for interest rate.)fhe
creditors will retain liens. Unmodified 910 claims not in default are addressed in Part 6. Unmodified 910 claims in default are
addressed in Part 8.                                                                        -- ·
                                                                                                                                   +
                                                                                                  X                             Adequate
                                                                     Beginning    Monthly       Number                         Protection
                                                 Claim    Interest      in        Paymen          of             Plan          from Part         TOTAL
 Creditor                                       Amount       Rate     Month#            t      Payments        payments                       PAYMENTS
 Hennepin County Treasurer                   2,079.00       0.00        53          693.0
                                                                                           -      3            2,079.00            0.00
                                                                                                                                        4
                                                                                                                                              2,079.00
                                                                                        0
TOTAL


Pa_rt 11. PRIORITY CLAIMS (not including claims under Part 12): The trustee will pay in full all claims entitled to priority
under§ 507(a)(2) through (a)(l0) including the following. The amounts listed are estimates. The trustee will pay the amounts
actually allowed.
                                                                                                               Beginning       Number
                                                                             Estimate          Monthly            in              of             TOTAL
 Creditor                                                                      Claim           Payment          Month#         Payments       PAYMENTS
 Minnesota Department Of Revenue                                             116.68            116.68             1               1             116.68
 IRS
 DSO
TOTAL                                                                                                                                              116.68
Part 12. DOMESTIC SUPPORT OBLIGATION CLAIMS: The trustee will pay in full all domestic support obligation clai.ms
entitled to priority under § 507(a)(l), including the following. The amounts listed are estimates. The trustee will pay the amounts
actually allowed.
                                                                                                       Beginning   Number
                                                                         Estimate            Monthly      in          of                 TOTAL
 Creditor                                                                  Claim             Payment    Month#     Payments           PAYMENTS
 None

TOTAL                                                                                                                                               0.00

Part 13. SEPARATE CLASSES OF UNSECURED CREDITORS- In addition to the class of unsecured creditors specified in
Part 14, there shall be separate classes of non-priority unsecured creditors described as follows:
The trustee will pay the allowed claims of the following creditors. All entries below are estimates.
                                                                                                       Beginning    Number
                                                            Estimated    Int. Rate       Monthly          in "     . of                  TOTAL
 Creditor                                                     Amount       (if any)      Payment        Month#     Payments           PAYMENTS
 None

TOTAL                                                                                                                                               0.00

Part 14. TIMELY FILED UNSECURED CLAIMS - The trustee will pay holders of nonpriority urtsecured claims for which
proofs of claim were timely filed the balance of all payments received by the trustee and not paid under Parts 3, 7, 8, 9, I 0, 11, 12
and 13 their pro rata share ofapproximately $ 3,258.32 [line 2.5 minus totals in Parts 3, 7, 8, 9, 10, 11, 12 and 13].
14.1     The debtor estimates that the total unsecured claims held by creditors listed in Part 9 are $ 10.32.
14.2.    The debtor estimates that the debtor's total unsecured claims (excluding those in Parts 9 and 13) are$ 3,248.00.
14.3     Total estimated unsecured claims are$ 3,258.32 [line 14.1 + 14.2].

Part 15. TARDILY-FILED UNSECURED CLAIMS-All money paid by the debtor to the trustee under Part 2, but not distributed
by the trustee under Parts 3, 4, 7, 8, 9, 10, 11, 12, 13 and~14-will be paid to holders of allowed nonpriority unsecured claims for
which proofs of claim were tardily filed.

Part 16. SURRENDER OF COLLATERAL AND REQUEST FOR TERMINATION OF STAY: The debtor has surrendered or
will surrender the following property to the creditor. The debtor requests that the stays under §§ 362(a) and 1301(a) be terminated as
to the surrendered collateral on the effective date of confirmation.
 Creditor                                                           Description ofProperty
 None

Part 17. NONSTANDARD PROVISIONS: The Trustee may distribute additional sums not expressly provided for herein at the
trustee's discretion. Any nonstandard provisions, as defined in FRBP 3015(c), must be in this Part. Any nonstandard provi~jtin           •
placed elsewhere in the plan is void. Any request by the debtor to modify,,i& claim secured only by a security interest in reaJ,property
that is the debtor's principal residence must be listed in this Part mm the debtor- must bring a motion to determine the value of the
secured claim pursuant to Local Rule 3012-l(a).
The Debtor(s) shall send the Trustee each year during the Chapter 13 Plan copies of_his/her federal and state income tax
returns at the time they are filed. The debtor shall also promptly report to the Trustee the receipt of any state and federal
tax refunds for the duration of this Chapter 13 case. The Debtors shall be entitled to retain the first $1,200.00 (if individual
or $2,000.00 .if joint) plus any earned income credit (EiC) plus any Minnesota Working Family Credit. Any remaining
amounts shall be' turned over to the Chapter 13 trustee as additional plan payments.

                           Class of Payment                                                                        Amount to be paid
SUMMARY OF PAYMENTS -
Payments by trustee [Part 3]                                                                                              $   --~s,_s1_0_.o_o
Home Mortgage in default [Part 7l                                                                                         $   --~4~5,-=52=-.c4=.oc.cc.o
Claims in Default [Part 8]                                                                                                $ ____                o_.o_o
Secured Claims subject to modification (cramdown) pursuant to § 506 [Part 9]                                              $ _ _ _ _ __
Secured Claims excluded from § 506 [Part 1OJ                                                                              $ _ _ _ _ _ __
Priority Claims [Part 11]                                                                                                 $ _ _ _ _1.c...1c..c6.c..c.6c..c.8
Domestic Support Obligation Claims [Part 12]                                                                              $   ---~o~.o~o
Separate Classes of Unsecured Creditors [Part 13]                                                                         $ ____      o_.o_o
Timely filed Unsecured Claims [Part 14]                                                                                   $ ------'3=,2=5c..c8.c..c.3=2
TOTAL (must equal line 2.5)                                                                                               $ ___           s~s,~10_0_.o_o
Certification regarding non-standard provisions:
I certify that this plan contains no non-standard
provision except as placed in Part 17.
                                                    Signed: Isl Thomas Gerard Nerburn
                                                    Debtor 1
Signed: Isl Jeffre Leiviska                         Si ned:
                                                            ----------------------
Attorney for debtor( s) or debtor if pro se         Debtor2




                                                    -
JEFFREY A. LEIVISKA, P.A.


                                                  P.O. Box 241315
                                                  Apple Valley, MN 55124-1315
                                                  w: 952.250.2660 f: 952.891.2299
March 26, 2019

TO ALL INTERESTED PARTIES:

Re:       Nerbum, Thomas Gerard          Chapter 13           Bky. Case No. 18-43338


To Whom It May Concern:

NOTICE OF PRECONFIRMATION MODIFICATION OF CHAPTER 13 PLAN
AND AMENDED SCHEDULES.

Please see the enclosed amended Chapter 13 Plan and Amended Schedule I & J plus Local
Form 1009-1 served upon you along "\yith the attached Debtor's signature page, declared
upon penalty of perjury that the foregoing is true and correct.

                                               Jeffrey A. Leiviska, P.A.

                                                              '
                                        Signed:~____,,-..........~ - - - - - - -
                                              Jeffr
                                              P.O.   x 241•315
                                              Apple Valley, MN 55124-1315
                                              ~ 952.250.2660 F: 952.891.2299
                                          -   Attomey(s) for Debtor(s)


Enc.
cc:    Client


                              leiviskajeff@hotmail.com
1   1)09-1 (05/18)     •




                                        UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF MINNESOTA


        In re: Nerburn, Thomas Gerard                                       Case No. 18-43338




                     Debtor(s).


                             SUMMARY OF AMENDMENTS TO VOLUNTARY PETITION,
                                   LISTS, SCHEDULES AND STATEMENTS

        1.           Attached to this form are the following amended documents:

                     □ Petition
                     OSc!ledule A/B
                     □ Schedule C
                     □ Schedule D
                     □ Schedule E/F
                     □ Schedule G
                     □ Schedule H
                     IZ]Schedule I
                     [ZISchedule J
                     □ Schedule J-2
                     □ Summary of assets·and liabilities and certain statistical information (note that
                        this Summary MUST BE submitted with any amended ;$Chedule)
                     D  Statement of financial affairs                    ••
                     □ statement of intention       ·

                     IZ]0ther (specify):
                           Modified Chapter 13 Plan
                                                         -
                     □ Statement of current monthly income/means test calculation
                                                            __.,- .-- ·
                                                                   ,.
                                                                                                      (
                                                                                                      -·,..<J'




        2. · For each amended document attached, clearly identify all changes (additions and
             deletions) to the amended document when compared with the original or most
             recent amendment:                           ·· -          --

                [Schedule I]: d~leted Line 2 gross wages. Line 6 now shows "0.00". Line 8d changed to
                1,485.00. Line 8e changed to1,380.00. Line 12 changed to 2,865.00.
                [Schedule J]: Line 4c changed to 70.00; Line 7 changed to 175.00; Line 9 changed to 50.00;
                Line 10 changed to 55.00; Line 11 changed to 50.00; Une 12 changed to 150.00; Line 13
                changed to 60.00; Line 21 deleted the following: water softener 17.00; Legal/Accounting 25.00;
                work lunches 40.00; plumbing repair 35.00. Line 22c changed to 2,665.00; Line 23c changed
                to 200.00. [Chapter 13 Plan]: Line 2.1 changed to 2,000.00; Line 2.2 changed to 59 months for
                a total of 56,700.00; Line 2.5 shows changed pymt schedule; Part 7 changed amt of default for
                Arvest and adds Reliant Loan creditor; Par 10 adds Henn Cty Treasurer claim; Part 11 owes
                MOR claim amount; Park 14 has different amounts.
                                                    United States Bankruptcy Court
                                               District of Minnesota, Minneapolis Division

       IN RE:                                                                                    Case No . .:.1=-8-....,4=-33::..:3:..:Bc..__ _ _ _ __
       _N-'--e_rb'""'u_r""'"n,_T""h"""o"""m"'"a=s;..G.a;....er__a_rd__________________________ Chapter .:.1=-3_ _ _ _ _ _ _ _ __
                                               Debtor(s)

                                                       CERTIFICATE OF MAILING
       The undersigned hereby certifies that a true copy of the following document(s):                                                .
       Notice of PreConfirmation Modification of Chapter 13 Plan and Amended Schedules; Local Form 1009-1; Modfied Plan;
       Amended Schedules I & J; Signature Declaration Page




E      was(were) mailed to all persons in interest at the addresses set forth in the exhibit which is attached hereto, electronicaily or
~
"'
C.
       by first class mail, postage prepaid, on this 27th day of           March       , 2019 .
E
0
g
T5


I
"'"'



                                                                                 ~
"'
E                                                                                   .      ~
8
2
0                                                                          effrey ivis'tt 0220747
 I'
"'
0
                                                                          Jeffrey ~=ka, P.A. .
0

<ri
                                                                          PO Box 241315
;;;
(D
                                                                          Apple Valley, MN 55124fl 315
(D

~-                                                                        (952) 250-2660 Fax: (952) 891-2299
c.
=i
                                                                          leiviskajeff@hotm~il.com
E'
C,
2
0



                                                                      -
en
o
N
@
           Arvest Central Mortgage           Feder~ted Funeral Directors of America   Hennepin County Treasurer
           801 John Barrow Rd Ste 1          PO Box 19244                             Government Center
           Little Rock, AR 72205-6599        Springfield, IL 62794-9244               300 S S 6th St # A600
                                                                                      Minneapolis, MN 55401-0060




           Minnesota Department Of Revenue   Reliant Loan Servicing LLC               Wilford, Geske & Cook, PA
           PO Box 64447 Bankruptcy Section   920 Cassatt Rd Ste 21 O                  Arvent Central Mortgage
           St. Paul, MN 55164-0047           Berwyn, PA 19312-1178                    8425 Seasons Pkwy Ste 105
                                                                                      Woodbury, MN 55125-4393




E
8
:i
"'
C.
E
0
g


i
"'"'"'C.
E
8
z
0
  r
"'D
D




 n.
:,
e
0,
z



                                                                 - ·-
0
0,

0
N
@
REVISED 12/15




                                                 United States Bankruptcy Court
                                          District of Minnesota, Minneapolis Division-

INRE;                                                                                         Case No. 18-43338
Nerburn, Thomas Gerard
                                          Debtors.



                                                 SIGNATURE DECLARATION

       [ J PETITION, SCHEDULES & STATEMENTS
       [ ] CHAPTER 13 PLAN
       [ ] VOLUNTARY CONVERSION, SCHEDULES & STATEMENTS
       [X] AMENDMENT TO PETITION, SCHEDULES & STATEMENTS
       [XJ MODIFiEDCHAPTER l3 PLAN
       f J OTHER: PLEASE DESCRIBE: _ _ _ _ _ _ _ _ _ __
       I [We]; the undersigned debtor(s) or authorized representative of the debtor, make the following declarations
       under penalty ofperjury:
       I.       The. information I have given-my attorney for the electronically filed petition, statements, schedules.,
                amendments, and/or chapter 13 plan, aitindicated above. is true and correct;

       2        The.Social Security Number or Tax Identification Number I have given to my attorney for entry into
                the court's Case Management/Electronic Case Filing (CM/ECF) system as a part of the electronic
                commencement of the above-referenced case is true and correct;

       3.       [individual debtors only] lfno Social Security Number was provided as described in paragraph 2
                above, it is because I do not have a Social Security Number;             li

       4.       l consentto my attorney electronically filing with the United States Ba;{kruptcy Court my petition,
                statements and schedules, amendments, and/or chapter !3 plan, as indicated above, together with
                a scanned image of this Signature Declaration;

       5.                                                        -
                Myelectronic signature contained on the documents filed with the Bankruptcy Court has the same
                effect as ififwere my original signature on those documents; and

       6..      [corporate and partnership debtors only] I have been authorized to file this petition on behalf of
                the debtor.                  ·




                                                                 Signature of Debtor 2


       Thomas Gerard Nerburn
       Printed name of l)ebtor l or Authorized                    Printed Name of Debtor 2
       Representative
